Citation Nr: 1205804	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa



INTRODUCTION

The Veteran served on active duty from December 1958 to July 1963. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was previously remanded by the Board in September 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In June 2011 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  During the examination, the Veteran's reported stressors included allegations of personal assault.  Specifically, he asserted the following:  (1) he was inappropriately touched by a physician in the sick bay infirmary at Camp Lejeune, North Carolina; (2) he was the subject of a "blanket party" after his grandmother sent him sugar cookies at Parris Island, South Carolina and the platoon stood at attention while he ate the cookies in front of them; and (3) at Camp Geiger, North Carolina, a Marine pointed a loaded rifle at the head of another Marine standing next to the Veteran and threatened to pull the trigger.  The examiner found that the Veteran did not meet the DSM-IV stressor criteria for PTSD and did not assign an Axis I diagnosis for the Veteran.  He noted that there were no currently significant psychiatric conditions or psychiatrically related impairments present and further noted that any functional impairments were currently related to the Veteran's physical health conditions.  

Despite the fact that a claimed PTSD diagnosis may have resolved, the fact remains that during the course of this appeal, the record reflects that he was diagnosed with PTSD, depression, and generalized anxiety.  Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.  Here, although a diagnosis of an acquired psychiatric was not found during the most recent VA examination, Vet Center medical records dated during the course of the appeal provide a current diagnosis of the claimed disability; hence, there is evidence of a "current" disability during the appeal period in question.  Thus, there is still a requirement that an opinion be rendered as to the most likely etiology of this disability.

In this regard, the September 2010 VA examiner stated that he Veteran's reported personal assaults likely occurred, but he did not have PTSD or any other acquired psychiatric disorder as a result of such assaults in the service.  However, the examiner did not provide a rationale for his opinion.

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the September 2010 VA examiner did not offer data in support of his conclusion or a reasoned medical explanation connecting the two, the Board finds such opinion to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion with a rationale from the September 2010 VA examiner regarding whether the Veteran's acquired psychiatric disorder is related to his military service, to include his in-service assaults.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 16, 2011, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action: 

1.  Obtain VA treatment records dated from June 16, 2011, to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, return the claims file to the VA examiner who conducted the September 2010 psychiatric examination.  If the September 2010 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiry.  The claims file, including a complete copy of this remand, must be made available for review.

After a review of the record, the examiner should offer an opinion as to whether the Veteran's previously diagnosed PTSD, depression, and generalized anxiety are related to his military service, to include his in-service personal assaults.  

In offering such opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


